DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (claims 1-8) and subspecies B1 (gradient doping, claims 1-8) in the reply filed on 1.25.2022 is acknowledged.  The traversal is on the ground(s) that (i) invention I (claims 1-8) and invention II (claims 9-15) are not mutually exclusive and overlap in scope, (ii) the restriction between species (A) undoped CVD diamond and (B) doped CVD diamond wherein species (B) further comprises subspecies (B1) gradient doping and (B2) constant doping is improper because (a) no claims recite the features of species A or subspecies B2, (b) only subspecies B1 is claimed, and, (c) restriction should be based on claimed subject matter, and, (iii) the examiner’s burden reasoning is conclusory. This is found partially persuasive for the following reasons:
Regarding inventions I and II, the examiner agrees with the applicant; the inventions are not mutually exclusive and overlap in scope. The restriction requirement between inventions I and II is withdrawn and both inventions (claims 1-15) are elected and examined.
Regarding the species restriction, the examiner disagrees with the applicant because [0022] explicitly discloses the species, and, claims which encompass more than one species are still claims directed to said species (e.g., claim 1 encompasses both doped and undoped embodiments, claim 3 encompasses only doped embodiments, and, claim 4 encompasses only gradient doping). The species restriction is maintained.
Regarding the burden reasoning being conclusory, the examiner disagrees with the applicant because (i) p.2 of the previous Office Action (OA), mailed 12.20.2021, identifies different CPC 
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1.25.2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gradient (claims 4 and 14) and the doping details of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the term “high aspect-ratio” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, it is unclear what constitutes (or doesn’t) a high aspect-ratio; is it, for example, 1:2, 1.1:1 or 1:6? The disclosure states “A high aspect-ratio generally indicates that each structure 106 has a substantially larger height (measured up-and-down in FIG. 1) compared to its width (measured left-to-right in FIG. 1)” ([0025]), but there is no indication of what “substantially larger height” encompasses or doesn’t. Overall, there is no indication of the requirement for determining a “high aspect-ratio”.

None of the dependent claims addresses these deficiencies and are rejected with the base claims.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seidel (of record, DE 102013212469 A1).
Regarding claim 1, Seidel discloses an apparatus (Figs. 1-2) comprising: a heat spreader (3, “heat sink 3”) comprising a first portion (7, “cooling rods 7”, “cooling bars 7”) and a second portion (5, “base plate 5”), the first portion (7) of the heat spreader configured to be (capable) coupled to a substrate (15. The substrate isn’t explicitly required and the claimed limitation does not impart a structural difference over the prior art. See MPEP 2111, 2112 and/or 2114), the second portion (5) of the heat spreader configured to be (capable) coupled to at least one device to be cooled (11. The at least one device to be cooled isn’t explicitly required and the claimed limitation does not impart a structural difference over the prior art. See MPEP 2111, 2112 and/or 2114); wherein the first portion (7) of the heat spreader comprises high aspect-ratio structures (7, “The length 19 the cross-sectional shape of the cooling rods 7 is in the example shown about 1.5 times the width 21 , Even more elongated streamlined cross-sectional profiles are conceivable in which this ratio is even greater and which can also cause a low flow resistance”, “The height of the cooling rods 7 may advantageously be between 5 and 15 mm, with an advantageous thickness of the base plate 5 between 1 and 5 mm. The lateral dimensions of the cooling rods 7 in the plane parallel to the base plate 5 can be advantageously between 0.5 mm and 15 mm”, and, Fig. 1 and MPEP 2125) that are separated from one another (Figs. 1-2), the high aspect-ratio structures causing the first portion of the heat spreader to be pliable (broad term, see https://www.thefreedictionary.com/pliable with definitions, e.g., “easily bent; flexible; supple”, “easily influenced or persuaded; yielding” and “adjusting readily; adaptable”) and able to accommodate (capable) a mismatch in coefficients of thermal expansion (not explicitly required) between a material in the heat spreader and a material  in the substrate (Figs. 1-2, see below).
The limitation “the high aspect-ratio structures causing the first portion of the heat spreader to be pliable and able to accommodate a mismatch in coefficients of thermal expansion between a material in the heat spreader and a material  in the substrate” appears to recite inherent properties/functions and/or functionality/intended use of the high-aspect ratio structures. The “cooling 
In the event the limitation “the high aspect-ratio structures causing the first portion of the heat spreader to be pliable and able to accommodate a mismatch in coefficients of thermal expansion between a material in the heat spreader and a material  in the substrate” isn’t inherently met, which the examiner does not concede, it would have been obvious to one of ordinary skill in the art to expect and/or include some degree of pliability to the high aspect-ratio structures so as to decrease the likelihood of  mechanical failure (breakage) when mounting the heat spreader or during operation and/or because a prima-facie case of obviousness exists with respect to inherent properties/functions and/or functionality/intended use per MPEP 2112 and/or 2114.
Regarding claims 9-10, Seidel discloses (claim 9) a system (Figs. 1-2) comprising: at least one component (11, “heat source 11”) configured to (capable) generate thermal energy (MPEP 2111, 2112 and/or 2114); a heat spreader (3) configured to (capable) remove thermal energy from the at least one component (MPEP 2111, 2112 and/or 2114); and at least one substrate (15, a base) configured to (capable) remove thermal energy from the heat spreader (MPEP 2111, 2112 and/or 2114); wherein the heat spreader comprises a first portion (7) and a second portion (5), the first portion (7) of the heat spreader coupled (broad term) to the substrate (15, “The cooling bars 7 can either go to the opposite boundary wall 15 rich”), the second portion (5) of the heat spreader coupled (broad term) to the at least one component (11); and wherein the first portion (7) of the heat spreader comprises high aspect-ratio structures (7, Figs. 1-2, MPEP 2125) that are separated from one another, the high aspect-ratio structures causing the first portion of the heat spreader to be pliable (broad term) and able to claim 10) wherein the at least one component comprises at least one integrated circuit chip (“components of the power electronics, computer processors or LEDs”).
The limitation “the high aspect-ratio structures causing the first portion of the heat spreader to be pliable and able to accommodate a mismatch in coefficients of thermal expansion between a material in the heat spreader and a material  in the substrate” appears to recite inherent properties/functions and/or functionality/intended use of the high-aspect ratio structures. The “cooling rods 7”/“cooling bars 7” of the prior appear to inherently meet the claim as (i) the claim does not recite additional structural limitations (e.g., specific ratios and/or sizes) of the high aspect-ratio structures, and, (ii) the thermal expansion coefficients mismatch isn’t explicitly required and the claimed limitation does not impart a structural difference over the prior art. Hence, the prior art meets the claim. See MPEP 2111, 2112 and/or 2114.
In the event the limitation “the high aspect-ratio structures causing the first portion of the heat spreader to be pliable and able to accommodate a mismatch in coefficients of thermal expansion between a material in the heat spreader and a material  in the substrate” isn’t inherently met, which the examiner does not concede, it would have been obvious to one of ordinary skill in the art to expect and/or include some degree of pliability to the high aspect-ratio structures so as to decrease the likelihood of  mechanical failure (breakage) when mounting the heat spreader or during operation and/or because a prima-facie case of obviousness exists with respect to inherent properties/functions and/or functionality/intended use per MPEP 2112 and/or 2114.

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel in view of Obeloer et al. (of record, “CVD Diamond Manages Device Heat Effectively”, https://www.mwrf.com/, 2017).
Regarding claims 2, 7 and 12, Seidel fails to disclose (claims 2 and 12) wherein each portion of the heat spreader comprises chemical vapor deposition (CVD) diamond, and, (claim 7) wherein the CVD diamond comprises CVD polycrystalline diamond.
Obeloer discloses “Figure 3 shows an example of a CVD diamond heat spreader with patterned metallization”, “Synthetic diamond materials provide the mechanical stability and outstanding thermal conductivity needed to dissipate heat from GaN and other high-power semiconductor devices”, and, “Microwave-assisted CVD enables the best control of grain size and grain interfaces for producing high-quality, high-repeatability, polycrystalline diamond with the thermal conductivity needed for particular applications.”
In view of Obeloer’s disclosure, it would have been obvious to one of ordinary skill in the art to employ CVD diamond, including CVD polycrystalline diamond, in the portions of the heat spreader of Seidel and arrive at the claimed invention so as to “provide the mechanical stability and outstanding thermal conductivity needed to dissipate heat from GaN and other high-power semiconductor devices” as disclosed by Obeloer.

Claims 3, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel in view of Obeloer as applied to claims 2 and 12 above, and further in view of Dahl et al. (US 20020130407 A1).
Regarding claims 3, 6 and 13, Seidel/Obeloer fails to disclose (claims 3 and 13) wherein the CVD diamond in the first portion of the heat spreader is doped, and, (claim 6) wherein the CVD diamond in the first portion of the heat spreader is doped with boron.
Diamondoid-containing materials may be doped in such a manner with alkali metals, alkali earth metals, halogens, rare earth elements, B, Al, Ga, In, Ti, V, Nb, and Ta to improve thermal conductivity if desired” (emphasis added).
It would have been obvious to one of ordinary skill in the art to provide Boron doping in the device of Seidel/Obeloer in view of Dahl and arrive at the claimed invention so as to improve thermal conductivity.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujita et al. (of record, DE 102016213523 A1).
Regarding claim 1, Fujita discloses an apparatus (Fig. 6) comprising: a heat spreader (20, “heat sink 20”) comprising a first portion (24/25, “bent portion 25”, “rib unit 24”) and a second portion (22, “base unit ( 22 )”), the first portion of the heat spreader configured to (capable) be coupled to a substrate (30, the substrate isn’t explicitly claimed), the second portion of the heat spreader configured to (capable) be coupled to at least one device to be cooled (10, the device isn’t explicitly claimed); wherein the first portion of the heat spreader comprises high aspect-ratio structures (24/25, Fig. 6, MPEP 2125) that are separated from one another, the high aspect-ratio structures causing the first portion (24/25) of the heat spreader to be (partly, at least) pliable (at 25, “bent portion 25”) and able to accommodate a mismatch in coefficients of thermal expansion (not explicitly required) between a material in the heat spreader and a material in the substrate (Fig. 6, see below).
The limitation “the high aspect-ratio structures causing the first portion of the heat spreader to be pliable and able to accommodate a mismatch in coefficients of thermal expansion between a material in the heat spreader and a material  in the substrate” appears to recite inherent properties/functions and/or functionality/intended use of the high-aspect ratio structures. The “bent portion 25”/“rib unit 24” of the prior appear to inherently meet the claim as (i) the claim does not recite 
In the event the limitation “the high aspect-ratio structures causing the first portion of the heat spreader to be pliable and able to accommodate a mismatch in coefficients of thermal expansion between a material in the heat spreader and a material  in the substrate” isn’t inherently met, which the examiner does not concede, it would have been obvious to one of ordinary skill in the art to expect and/or include some degree of pliability to the high aspect-ratio structures so as to decrease the likelihood of  mechanical failure (breakage) when mounting the heat spreader or during operation and/or because a prima-facie case of obviousness exists with respect to inherent properties/functions and/or functionality/intended use per MPEP 2112 and/or 2114.
Regarding claim 9, Fujita discloses a system (Fig. 6) comprising: at least one component (10, “semiconductor element 10”) configured to (capable) generate thermal energy (MPEP 2111, 2112 and/or 214); a heat spreader (20) configured to (capable) remove thermal energy from the at least one component (MPEP 2111, 2112 and/or 214); and at least one substrate (30, a base, “recording 30”) configured to (capable) remove thermal energy from the heat spreader (MPEP 2111, 2112 and/or 2114, “heat sink 20 and a recording 30 brought into surface contact with each other so that the heat sink 20 and the recording 30 be made electrically conductive”); wherein the heat spreader comprises a first portion (24/25) and a second portion (20), the first portion (24/25) of the heat spreader coupled (broad term, at 25) to the substrate (30), the second portion (20) of the heat spreader coupled (broad term) to the at least one component (10); and wherein the first portion of the heat spreader comprises high aspect-ratio structures (Fig. 6, MPEP 2125) that are separated from one another, the high aspect-ratio structures causing the first portion of the heat spreader to be (partly, at least) pliable (at 25) and able to 
The limitation “the high aspect-ratio structures causing the first portion of the heat spreader to be pliable and able to accommodate a mismatch in coefficients of thermal expansion between a material in the heat spreader and a material  in the substrate” appears to recite inherent properties/functions and/or functionality/intended use of the high-aspect ratio structures. The “bent portion 25”/“rib unit 24” of the prior appear to inherently meet the claim as (i) the claim does not recite additional structural limitations (e.g., specific ratios and/or sizes) of the high aspect-ratio structures, and, (ii) the thermal expansion coefficients mismatch isn’t explicitly required and the claimed limitation does not impart a structural difference over the prior art. Hence, the prior art meets the claim. See MPEP 2111, 2112 and/or 2114.
In the event the limitation “the high aspect-ratio structures causing the first portion of the heat spreader to be pliable and able to accommodate a mismatch in coefficients of thermal expansion between a material in the heat spreader and a material  in the substrate” isn’t inherently met, which the examiner does not concede, it would have been obvious to one of ordinary skill in the art to expect and/or include some degree of pliability to the high aspect-ratio structures so as to decrease the likelihood of  mechanical failure (breakage) when mounting the heat spreader or during operation and/or because a prima-facie case of obviousness exists with respect to inherent properties/functions and/or functionality/intended use per MPEP 2112 and/or 2114.

Claims 2, 7-8, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. in view of Obeloer et al.
Regarding claims 2, 7 and 12, Fujita fails to disclose (claims 2 and 12) wherein each portion of the heat spreader comprises chemical vapor deposition (CVD) diamond, and, (claim 7) wherein the CVD diamond comprises CVD polycrystalline diamond.
Obeloer discloses “Figure 3 shows an example of a CVD diamond heat spreader with patterned metallization”, “Synthetic diamond materials provide the mechanical stability and outstanding thermal conductivity needed to dissipate heat from GaN and other high-power semiconductor devices”, and, “Microwave-assisted CVD enables the best control of grain size and grain interfaces for producing high-quality, high-repeatability, polycrystalline diamond with the thermal conductivity needed for particular applications.”
In view of Obeloer’s disclosure, it would have been obvious to one of ordinary skill in the art to employ CVD diamond, including CVD polycrystalline diamond, in the portions of the heat spreader of Fujita and arrive at the claimed invention so as to “provide the mechanical stability and outstanding thermal conductivity needed to dissipate heat from GaN and other high-power semiconductor devices” as disclosed by Obeloer.
Regarding claims 8 and 15, Fujita fails to disclose further comprising at least one of: a first thermal interface material on an outer surface of the first portion of the heat spreader; and a second thermal interface material on an outer surface of the second portion of the heat spreader.
Obeloer discloses further comprising at least one of: a first thermal interface material (TIM2) on an outer surface of the first portion (per Fujita) of the heat spreader (“secondary thermal interface (TIM2) between the heat spreader and submount surface or package”); and a second thermal interface material (TIM1) on an outer surface of the second portion (per Fujita) of the heat spreader (“primary interface (TIM1) between device and heat spreader”).
It would have been obvious to one of ordinary skill in the art to include at least one thermal interface materials as claimed in the device of Fujita and arrive at the claimed invention so as to 
Regarding claim 10, Fujita fails to disclose wherein the at least one component comprises at least one integrated circuit chip.
Obeloer discloses wherein the at least one component comprises at least one integrated circuit chip (“integrated circuits (ICs) have been fabricated on various heat-spreading base substrates” and “monolithic-microwave-integrated-circuit (MMIC)”).
It would have been obvious to one of ordinary skill in the art to include at least one IC as claimed in the device of Fujita and arrive at the claimed invention in view of Obeloer so as to enable means for cooling ICs and/or MMIC and/or because the use of conventional materials (ICs) to perform their known function is prima-facie obvious (MPEP 2144.07).

Claims 3, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Obeloer as applied to claims 2 and 12 above, and further in view of Dahl et al. (US 20020130407 A1).
Regarding claims 3, 6 and 13, Fujita/Obeloer fails to disclose (claims 3 and 13) wherein the CVD diamond in the first portion of the heat spreader is doped, and, (claim 6) wherein the CVD diamond in the first portion of the heat spreader is doped with boron.
Dahl discloses “Diamondoid-containing materials may be doped in such a manner with alkali metals, alkali earth metals, halogens, rare earth elements, B, Al, Ga, In, Ti, V, Nb, and Ta to improve thermal conductivity if desired” (emphasis added).
It would have been obvious to one of ordinary skill in the art to provide Boron doping in the device of Fujita/Obeloer in view of Dahl and arrive at the claimed invention so as to improve thermal conductivity.

Claims 1, 8-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karidis et al. (US 7355855 B2).
Regarding claims 1 and 8, Karidis discloses (claim 1) an apparatus (Fig. 8) comprising: a heat spreader (710/104, MPEP 2111) comprising a first portion (710, “elongated fin portion 702 of each of the array of spring elements 710”) and a second portion (104, “the first layer 104 can be a conformable high thermal conductivity membrane such as a copper sheet”), the first portion (710) of the heat spreader configured to (capable) be coupled (indirectly at least) to a substrate (not explicitly claimed), the second portion (104) of the heat spreader configured to (capable) be coupled (indirectly at least) to at least one device to be cooled (102, not explicitly claimed); wherein the first portion of the heat spreader comprises high aspect-ratio structures (710, Fig. 8, MPEP 2125) that are separated from one another, the high aspect-ratio structures causing the first portion of the heat spreader to be pliable (“array of spring elements 710”) and able (capable) to accommodate a mismatch in coefficients of thermal expansion (not explicitly claimed) between a material in the heat spreader and a material in the substrate (Fig. 8, MPEP 2111, 21112, 2114 and/or 2125), and, (claim 8) further comprising at least one of: a first thermal interface material (106, “The top layer 106 can be a solid heat-conducting layer such as a thermally conductive adhesive, solder, or solid metal structure”) on an outer surface of the first portion of the heat spreader; and a second thermal interface material (additional layer disclosed, “the first layer 104 can be a conformable high thermal conductivity membrane such as a copper sheet. In an embodiment where the first layer 104 is a membrane, an additional layer of high thermal conductivity material would be disposed between the microprocessor 102 and the membrane”) on an outer surface of the second portion of the heat spreader (Fig. 8).
Regarding claims 9-10 and 15, Karidis discloses (claim 9) a system (Fig. 8) comprising: at least one component (102, “microprocessor 102”) configured to (capable) generate thermal energy; a heat spreader (710/104, MPEP 2111) configured to (capable) remove thermal energy from the at least one claim 10) wherein the at least one component (102, “microprocessor 102”)  comprises at least one integrated circuit chip (Fig. 8), and, (claim 15) wherein the heat spreader further comprises at least one of: a first thermal interface material on an outer surface of the first portion of the heat spreader; and a second thermal interface material (additional layer disclosed, “the first layer 104 can be a conformable high thermal conductivity membrane such as a copper sheet. In an embodiment where the first layer 104 is a membrane, an additional layer of high thermal conductivity material would be disposed between the microprocessor 102 and the membrane”) on an outer surface of the second portion of the heat spreader (Fig. 8).

Claims 2, 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karidis et al. in view of Paradis et al. (US 20030183368 A1).
Regarding claims 2, 7 and 12, Karidis fails to disclose (claims 2 and 12) wherein each portion of the heat spreader comprises chemical vapor deposition (CVD) diamond, and, (claim 7) wherein the CVD diamond comprises CVD polycrystalline diamond.
claims 2 and 12) wherein each portion (52/54) of the heat spreader (40) comprises chemical vapor deposition (CVD) diamond, and, (claim 7) wherein the CVD diamond comprises CVD polycrystalline diamond (Fig. 2, “Heat sink 40 is made by cutting channels 50 in diamond submount 52 to form fins 54. Submount 52 is typically polycrystalline chemical-vapor-deposition (CVD) diamond but could also be diamond-like-carbon or even natural diamond”).
It would have been obvious to one of ordinary skill in the art to include the materials of Paradis in the device of Karipadis and arrive at the claimed invention so as to reduce heat flux as described by Paradis (“The thermal purpose of the diamond heat spreader is to reduce the intensity level of the heat flux emanating from the heat source, thereby making it more amenable to transfer to more conventional heat sink materials such as copper or aluminum which possess poorer thermal transport properties than diamond”).
Regarding claim 11, Karidis fails to disclose wherein at least one of: the at least one component comprises a gallium nitride-on-silicon carbide device; and the at least one substrate comprises copper.
Paradis discloses wherein at least one of: the at least one component (10) comprises a gallium nitride-on-silicon carbide device (“In one embodiment, heat source 10 is a power amplifier chip 6.6 mm by 4.9 mm in area including a GaN layer 2 um thick and a SiC layer 100 um thick”); and the at least one substrate comprises copper.
It would have been obvious to one of ordinary skill in the art to include the device of Paradis in the device of Karidis and arrive at the claimed invention so as to reduce heat flux as described by Paradis (“The thermal purpose of the diamond heat spreader is to reduce the intensity level of the heat flux emanating from the heat source, thereby making it more amenable to transfer to more conventional heat sink materials such as copper or aluminum which possess poorer thermal transport properties than diamond”) in a power electronic device since the use of conventional materials (comprises a gallium .

Claims 3, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Karidis et al. in view of Paradis et al.  as applied to claims 2 and 12, and further in view of Chen et al. (US 5635258 A).
Regarding claims 3, 6 and 13, Karidis/Paradis fails to disclose (claims 3 and 13) wherein the CVD diamond in the first portion of the heat spreader is doped, and, (claim 6) wherein the CVD diamond in the first portion of the heat spreader is doped with boron.
Chen discloses “A method of forming boron-doped diamond film by, chemical vapor deposition (CVD) utilizing two-component system reactant gas doped with trimethyl borate” and “Many reports have indicated that boron-doped diamond films can be successfully formed on a silicon substrate by the CVD process during low pressure synthesis if a boron-containing reactant gas system is used, and the deposited films are found to exhibit semiconducting properties similar to that of single crystal natural diamond”.
 It would have been obvious to one of ordinary skill in the art to provide Boron doping in the device of Karidis/Paradis in view of Chen and arrive at the claimed invention so as to facilitate growth of diamond films on a commonly used and available substrate material (i.e., Silicon).

Allowable Subject Matter
Claims 4-5 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest wherein the doping in the CVD diamond in the first portion of the heat spreader has a gradient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.